OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on January 13, 1942 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. In his affidavit he states that he was admitted to practice law in 1951 in the State of Connecticut, where he currently resides, that he does not intend to return to New *110York, and that he is resigning so that it will no longer be necessary for him to comply with the attorney registration requirements of New York State. There are no complaints pending against him.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.